UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-4454


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LARRY WHITFIELD,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:00-cr-00191-RLV-2)


Submitted:   November 21, 2013            Decided:   November 25, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Collin Joseph, Charlotte, North Carolina, for Appellant.
Anne M. Tompkins, United States Attorney, Courtney J. Bumpers,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry     Whitfield       appeals     from       the       district    court’s

judgment     revoking       his     supervised        release          and   imposing      a

forty-six-month sentence.              Whitfield argues that the district

court erred in concluding that he violated the terms of his

supervised release by distributing marijuana.                          He contends that

there was not a preponderance of the evidence demonstrating that

the substance was marijuana, and even if it was marijuana, that

Whitfield     was     involved       in      distribution,         instead        of    mere

possession.

            We     review     for    an   abuse       of     discretion      a    district

court’s judgment revoking supervised release and imposing a term

of imprisonment.          United States v. Pregent, 190 F.3d 279, 282

(4th Cir. 1999); United States v. Copley, 978 F.2d 829, 831 (4th

Cir. 1992).        The district court need only find a violation of a

condition     of    supervised       release     by     a    preponderance         of     the

evidence.     18 U.S.C. § 3583(e)(3) (2012); Copley, 978 F.2d at

831.      In this case, we conclude that the revocation did not

amount to an abuse of discretion, because Whitfield’s confession

to distribution and possession of marijuana was corroborated by

the evidence of distribution found at his house, including a

digital    scale    and     baggies.         Although       the   substance       found    in

Whitfield’s      residence     was     not    analyzed       by    a    laboratory,       the

officers testified that, based on their experience and training,

                                             2
the substance looked and smelled like marijuana and was stored

in a suspicious place in the kitchen.          We therefore conclude

that the court did not clearly err in finding a Class A felony.

          We   affirm   the   judgment.   We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                             AFFIRMED




                                  3